DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 1-15 are pending in the instant invention.

Status of Priority

	This invention is a 35 U.S.C. § 371 National Stage Filing of International Application No. PCT/EP2018/085094, filed December 17, 2018, which claims priority under 35 U.S.C. § 119(a-d) to EP 17208057.4, filed December 18, 2017.

Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The forthcoming first Office action and prosecution on the merits includes (1) claims 1-5, 7-13 and 15, drawn to substituted [1,2,4]triazolo[1,5-a]-azepines of the formula I, shown to the right, and/or a medicament thereof; (2) claim 6, drawn to a process for preparing a substituted [1,2,4]triazolo[1,5-a]azepine of the formula I, shown to the right above; and (3) claim 15, drawn to a method for the treatment of Alzheimer’s disease,… or Down syndrome, which method comprises administering… a substituted [1,2,4]triazolo[1,5-a]azepine of the formula I, shown to the right above, respectively.
	Thus, a first Office action and prosecution on the merits of claims 1-15 is contained within.

Specification Objection - Disclosure

	The following guidelines illustrate the preferred layout for the specification of a utility application.  These guidelines are suggested for the inventor’s or joint inventor’s use.

Arrangement of the Specification

As provided in 37 CFR 1.77(b), the specification of a utility invention should include the following sections in order.  Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading.  If no text follows the section heading, the phrase Not Applicable should follow the section heading:
(a)	TITLE OF THE INVENTION.
(b)	CROSS-REFERENCE TO RELATED APPLICATIONS.
(c)	STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR 
	DEVELOPMENT.
(d)	THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e)	INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A 
	COMPACT DISC.
(f)	BACKGROUND OF THE INVENTION.
	(1)	Field of the Invention.
	(2)	Description of Related Art (including information disclosed under 37 CFR 1.97 
		and 1.98).
(g)	BRIEF SUMMARY OF THE INVENTION.
(h)	BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(i)	DETAILED DESCRIPTION OF THE INVENTION.
(j)	CLAIM OR CLAIMS (commencing on a separate sheet).
(k)	ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(l)	SEQUENCE LISTING (See MPEP § 2424 and 37 CFR 1.821-1.825).

	The inventor or joint inventor is advised to format the specification according to 37 CFR 1.77(b) above and 37 CFR 1.77(c).  Revisions should particularly include and/or address: a) section headings (b-i), where applicable; and b) bold-type, underline, and/or upper case formatting.  Appropriate correction may be required.


Specification Objection - Title

	The inventor or joint inventor is reminded of the proper content of the title of the invention.
	The title of the invention should be brief, but technically accurate and descriptive and should contain fewer than 500 characters.  See 37 CFR 1.72(a) and MPEP § 606.
	The title of the invention is not technically accurate and descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  In the revised title, the examiner suggests identifying: a) the substituted [1,2,4]triazolo[1,5-a]azepines of the formula I; and b) a particular utility for the substituted [1,2,4]triazolo[1,5-a]azepines of the formula I.
	The following title is suggested: SUBSTITUTED [1,2,4]TRIAZOLO[1,5-a]AZEPINES AS INHIBITORS OF AMYLOID BETA SECRETION.
	Appropriate correction is required.

Claim Objections

	Claim 1 is objected to because of the following informalities: for brevity, clarity, consistency and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	A compound of formula I:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

I
or a pharmaceutically acceptable acid addition salt or stereoisomer thereof,
wherein:
	each R is independently H or halogen;
	
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 is 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 or 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
; and
	n is 1, 2, or 3.

	Appropriate correction is required.

	Claim 2 is objected to because of the following informalities: for brevity, clarity, consistency and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	The compound according to claim 1, wherein the compound is of formula (I-a):

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

I-a

or a pharmaceutically acceptable acid addition salt or stereoisomer thereof.

	Appropriate correction is required.

	Claim 3 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	The compound according to claim 2, or a stereoisomer thereof, wherein the compound, or stereoisomer thereof, is selected from the group consisting of:


    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
, 
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
,


    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
, 
    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
,


    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
, 
    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale
,


    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale
, 
    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale
,


    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale
, 
    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale
,


    PNG
    media_image17.png
    200
    400
    media_image17.png
    Greyscale
, 
    PNG
    media_image18.png
    200
    400
    media_image18.png
    Greyscale
,


    PNG
    media_image19.png
    200
    400
    media_image19.png
    Greyscale
, and 
    PNG
    media_image20.png
    200
    400
    media_image20.png
    Greyscale
,

or a pharmaceutically acceptable acid addition salt thereof.

	Appropriate correction is required.

	Claim 4 is objected to because of the following informalities: for brevity, clarity, consistency and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:

	The compound according to claim 1, wherein the compound is of formula (I-b):

    PNG
    media_image21.png
    200
    400
    media_image21.png
    Greyscale

I-b

or a pharmaceutically acceptable acid addition salt or stereoisomer thereof.

	Appropriate correction is required.

	Claim 5 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	The compound according to claim 4, or a stereoisomer thereof, wherein the compound, or stereoisomer thereof, is selected from the group consisting of:


    PNG
    media_image22.png
    200
    400
    media_image22.png
    Greyscale
, 
    PNG
    media_image23.png
    200
    400
    media_image23.png
    Greyscale
,


    PNG
    media_image24.png
    200
    400
    media_image24.png
    Greyscale
, 
    PNG
    media_image25.png
    200
    400
    media_image25.png
    Greyscale
,


    PNG
    media_image26.png
    200
    400
    media_image26.png
    Greyscale
, 
    PNG
    media_image27.png
    200
    400
    media_image27.png
    Greyscale
,


    PNG
    media_image28.png
    200
    400
    media_image28.png
    Greyscale
, 
    PNG
    media_image29.png
    200
    400
    media_image29.png
    Greyscale
,


    PNG
    media_image30.png
    200
    400
    media_image30.png
    Greyscale
, 
    PNG
    media_image31.png
    200
    400
    media_image31.png
    Greyscale
,


    PNG
    media_image32.png
    200
    400
    media_image32.png
    Greyscale
, 
    PNG
    media_image33.png
    200
    400
    media_image33.png
    Greyscale
,


    PNG
    media_image34.png
    200
    400
    media_image34.png
    Greyscale
, and 
    PNG
    media_image35.png
    200
    400
    media_image35.png
    Greyscale
,

or a pharmaceutically acceptable acid addition salt thereof.

	Appropriate correction is required.

	Claims 6-15 are independently objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only and/or cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).
	Accordingly, the inventor or joint inventor should further note that claims 6-15 have been treated on the merits, to the extent possible, by the examiner.
	Appropriate correction is required.

	Claim 6 is further objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b) and/or 35 U.S.C. § 112(d), the existing recitation should be replaced with the following recitation(s):
6.	A process for preparing a compound of formula I according to claim 1:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

I
or a pharmaceutically acceptable acid addition salt thereof,
wherein:
	each R is independently H or halogen;
	
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 is 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 or 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
; and
	n is 1, 2, or 3;

wherein the process comprises the following steps:

a)	reacting a compound of formula 7:

    PNG
    media_image36.png
    200
    400
    media_image36.png
    Greyscale

7
wherein:
	each R is independently H or halogen; and
	n is 1, 2, or 3;

with a compound of formula 8:

    PNG
    media_image37.png
    200
    400
    media_image37.png
    Greyscale

8;

to afford the compound of formula I above; and

b)	optionally reacting the compound of formula I above with an inorganic or organic acid selected from the group consisting of acetic acid, citric acid, formic acid, fumaric acid, hydrochloric acid, maleic acid, methanesulfonic acid, nitric acid, phosphoric acid, succinic acid, sulfuric acid, tartaric acid, and p-toluenesulfonic acid, to afford a pharmaceutically acceptable acid addition salt thereof.

17.	A process for preparing a compound of formula I according to claim 1:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

I
or a pharmaceutically acceptable acid addition salt thereof,
wherein:
	each R is independently H or halogen;
	
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 is 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 or 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
; and
	n is 1, 2, or 3;

wherein the process comprises the following steps:

a)	cyclizing a compound of formula 14:

    PNG
    media_image38.png
    200
    400
    media_image38.png
    Greyscale

14
wherein:
	each R is independently H or halogen; and
	n is 1, 2, or 3;

in the presence of potassium carbonate and potassium iodide, to afford the compound of formula I above; and

b)	optionally reacting the compound of formula I above with an inorganic or organic acid selected from the group consisting of acetic acid, citric acid, formic acid, fumaric acid, hydrochloric acid, maleic acid, methanesulfonic acid, nitric acid, phosphoric acid, succinic acid, sulfuric acid, tartaric acid, and p-toluenesulfonic acid, to afford a pharmaceutically acceptable acid addition salt thereof.

	Appropriate correction is required.


	Claim 7 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b) and/or 35 U.S.C. § 112(d), the existing recitation should be replaced with the following recitation(s):
7.	A compound prepared by the process according to claim 6, or a pharmaceutically acceptable acid addition salt thereof.

18.	A compound prepared by the process according to claim 17, or a pharmaceutically acceptable acid addition salt thereof.

	Appropriate correction is required.

	Claim 8 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	A pharmaceutical composition comprising a pharmaceutically acceptable excipient and at least one compound according to claim 1, or a pharmaceutically acceptable acid addition salt or stereoisomer thereof.

	Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 101

	35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claim 10 is rejected under 35 U.S.C. § 101 because the claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process.
	The inventor or joint inventor should note that claim 10 recites the limitation, The use of a compound in any one of claims 1-5 for the manufacture of medicaments for the treatment of Alzheimer’s disease,… or Down’s syndrome, in lines 1-4 of the claim.

	Moreover, the inventor or joint inventor should further note that [A] use is not a proper process claim under 35 U.S.C. § 101.  {See Ex parte Dunki, 153 USPQ 678 (Bd. App. 1967); and Clinical Products Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966)}.
	The examiner suggests cancelling the claim, to overcome this rejection.

	Claim 11 is rejected under 35 U.S.C. § 101 because the claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process.
	The inventor or joint inventor should note that claim 11 recites the limitation, A compound according to any one of claims 1-5 for use as therapeutically active substance, in lines 1-2 of the claim.
	Moreover, the inventor or joint inventor should further note that [A] use is not a proper process claim under 35 U.S.C. § 101.  {See Ex parte Dunki, 153 USPQ 678 (Bd. App. 1967); and Clinical Products Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966)}.
	The examiner suggests cancelling the claim, to overcome this rejection.

	Claim 12 is rejected under 35 U.S.C. § 101 because the claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process.
	The inventor or joint inventor should note that claim 12 recites the limitation, The use of a compound in any one of claims 1-5 for the treatment of Alzheimer’s disease,… or Down’s syndrome, in lines 1-3 of the claim.
	Moreover, the inventor or joint inventor should further note that [A] use is not a proper process claim under 35 U.S.C. § 101.  {See Ex parte Dunki, 153 USPQ 678 (Bd. App. 1967); and Clinical Products Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966)}.
	The examiner suggests cancelling the claim, to overcome this rejection.

Claim Rejections - 35 U.S.C. § 112(a)
	The following is a quotation of the first paragraph of 35 U.S.C. § 112:
(a) IN GENERAL.  The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Method for the treatment of Alzheimer’s disease,… or Down syndrome, which method comprises administering… a substituted [1,2,4]triazolo[1,5-a]azepine of the formula I

	Claim 14 is rejected under 35 U.S.C. § 112(a) as failing to comply with the enablement requirement because the claim contains subject matter, particularly a method for the treatment of Alzheimer’s disease,… or Down syndrome, which method comprises administering… a substituted [1,2,4]triazolo[1,5-a]azepine of the formula I, which was not described in the specification in such a way as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use (perform) the invention commensurate in scope with this claim.
	There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is undue.  These factors include, but are not limited to: (a) breadth of the claims; (b) nature of the invention; (c) state of the prior art; (d) level of one of ordinary skill in the art; (e) level of predictability in the art; (f) amount of direction provided by the inventor or joint inventor; (g) existence of working examples; and (h) quantity of experimentation needed to make or use the invention based on the content of the disclosure.  {See Ex parte Forman 230 USPQ 546 (Bd. Pat. App. & Inter. 1986); and In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988)}.
	The above factors, regarding the present invention, are summarized as follows:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
(a)	Breadth of the claim - the breadth of the claim includes a method for the treatment of Alzheimer’s disease,… or Down syndrome, which method comprises administering… a substituted [1,2,4]triazolo[1,5-a]azepine of the formula I, shown to the right;

(b)	Nature of the invention - the nature of the invention is performance of a method for the treatment of Alzheimer’s disease,… or Down syndrome, which method comprises administering… a substituted [1,2,4]triazolo[1,5-a]azepine of the formula I, shown to the right above;

(c)	State of the prior art - Nature Reviews: Drug Discovery offers a snapshot of the state of the drug development art.  Herein, drug development is stated to follow the widely accepted Ehrlich model which includes: 1) development of a broad synthetic organic chemistry program; 2) subsequent testing of compounds in an appropriate laboratory model for the disease to be treated; and 3) screening of compounds with low toxicity in prospective clinical trials (Jordan, V. C. Nature Reviews: Drug Discovery, 2, 2003, 205).  Similarly, no single drug has been discovered that is effective in treating Alzheimer’s disease, cerebral amyloid angiopathy, hereditary cerebral hemorrhage with amyloidosis-Dutch-type, multi-infarct dementia, dementia pugilistica, and/or Down syndrome {See In re Hokum, 226 USPQ 353 (ComrPats 1985)}.  Moreover, WO 19/121434 illustrates the synthesis of substituted [1,2,4]triazolo[1,5-a]azepines of the formula I, and/or methods of use thereof {Bartels, et al. WO 19/121434, 2019};

(d)	Level of one of ordinary skill in the art - the artisans performing the inventor’s or joint inventor’s method for the treatment of Alzheimer’s disease,… or Down syndrome, which method comprises administering… a substituted [1,2,4]triazolo[1,5-a]azepine of the formula I, would be a collaborative team of synthetic chemists and/or health practitioners, possessing commensurate degree level and/or skill in the art, as well as several years of professional experience;

(e)	Level of predictability in the art - Synthetic organic chemistry is quite unpredictable (See In re Marzocchi and Horton 169 USPQ at 367 ¶3).  Similarly, it is well established that [T]he scope of enablement varies inversely with the degree of unpredictability of the factors involved, and physiological activity is generally considered to be an unpredictable factor {See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970)}.

	Moreover, the following excerpt is taken from Hackam, et al., with respect to the poor replication of animal research in human clinical trials {Hackam, et al. JAMA, 296(14), 2006, 1731-1732}:


		Only about a third of highly cited animal research translated at the level of human randomized trials.  This rate of translation is lower than the recently estimated 44% replication rate for highly cited human studies.  Nevertheless, we believe these findings have important implications.  First, patients and physicians should remain cautious about extrapolating the findings of prominent animal research to the care of human disease.  Second, major opportunities for improving study design and methodological quality are available for preclinical research.  Finally, poor replication of even high-quality animal studies should be expected by those who conduct clinical research.

(f)	Amount of direction provided by the inventor - the invention lacks direction with respect to making and/or using (performing) a method for the treatment of Alzheimer’s disease,… or Down syndrome, which method comprises administering… a substituted [1,2,4]triazolo[1,5-a]azepine of the formula I;

(g)	Existence of working examples - the disclosure is insufficient to allow extrapolation of the limited examples to enable performing the instantly recited method for the treatment of Alzheimer’s disease,… or Down syndrome, which method comprises administering… a substituted [1,2,4]triazolo[1,5-a]azepine of the formula I.
			Similarly, according to the specification, substituted [1,2,4]triazolo[1,5-a]azepines of the formula I are capable of treating Alzheimer’s disease, cerebral amyloid angiopathy, hereditary cerebral hemorrhage with amyloidosis-Dutch-type, multi-infarct dementia, dementia pugilistica, and/or Down syndrome.  There is insufficient disclosure to reasonably conclude that the method for the treatment of Alzheimer’s disease,… or Down syndrome, which method comprises administering… a substituted [1,2,4]triazolo[1,5-a]azepine of the formula I, as recited, would contribute to treatment of Alzheimer’s disease, cerebral amyloid angiopathy, hereditary cerebral hemorrhage with amyloidosis-Dutch-type, multi-infarct dementia, dementia pugilistica, and/or Down syndrome.  Furthermore, the combination of the instant specification and Bartels, et al. in WO 19/121434, lacks adequate credible evidence to support the assertion that a method for the treatment of Alzheimer’s disease,… or Down syndrome, which method comprises administering… a substituted [1,2,4]triazolo[1,5-a]azepine of the formula I, as recited, would contribute to the prophylaxis of Alzheimer’s disease, cerebral amyloid angiopathy, hereditary cerebral hemorrhage with amyloidosis-Dutch-type, multi-infarct dementia, dementia pugilistica, and/or Down syndrome, since the inventor or joint inventor has neither provided convincing data for any patient population, nor indicated any art recognized correlation between the disclosed data and the breadth of the claim.
	Within the specification, [A]t least one specific operative embodiment or example of the invention must be set forth.  The example(s) and description should be of sufficient scope as to justify the scope of the claims.  Markush claims must be provided with support in the disclosure for each member of the Markush group.  Where the constitution and formula of a chemical compound is stated only as a probability or speculation, the disclosure is not sufficient to support claims identifying the compound by such composition or formula.  See MPEP § 608.01(p) and MPEP § 2173.05.


    PNG
    media_image39.png
    200
    400
    media_image39.png
    Greyscale
(h)	Quantity of experimentation needed to make and/or use (perform) the invention based on the content of the disclosure - predicting whether a recited compound is in fact one that produces a desired physiological effect at a therapeutic concentration and with useful kinetics, is filled with experimental uncertainty, and without proper guidance, would involve a substantial amount of experimentation (Jordan, V. C. Nature Reviews: Drug Discovery, 2, 2003, 205-213).  Furthermore, it is unclear, based on the guidance provided by the specification, whether a substituted [1,2,4]triazolo[1,5-a]azepine of the formula I, such as (R)-9-(3-chlorophenyl)-N-(3-(4-methyl-1H-imidazol-1-yl)bicyclo[1.1.1]pentan-1-yl)-6,7,8,9-tetrahydro-5H-[1,2,4]triazolo[1,5-a]azepin-2-amine, shown to the left above, possesses utility as a therapeutic agent, useful in a method for the treatment of Alzheimer’s disease,… or Down syndrome, which method comprises administering… a substituted [1,2,4]triazolo[1,5-a]azepine of the formula I.  Thus, one of ordinary skill in the art, at the time this invention was made, would have an unreasonable expectation of success and undue experimentation in transferring the in vitro method for the treatment of Alzheimer’s disease,… or Down syndrome, which method comprises administering… a substituted [1,2,4]triazolo[1,5-a]azepine of the formula I, to any patient population.

	A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the invention was filed, would not have taught one skilled in the art how to make and/or use (perform) the full scope of the claimed invention without undue experimentation.  {See In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)}.
	The determination that undue experimentation would have been needed to make and use the claimed invention is not a single, simple factual determination.  Rather, it is a conclusion reached by weighing all the above noted factual considerations.  (See In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404).  These factual considerations are discussed comprehensively in MPEP § 2164.08 (scope or breadth of the claims), § 2164.05(a) (nature of the invention and state of the prior art), § 2164.05(b) (level of one of ordinary skill), § 2164.03 (level of predictability in the art and amount of direction provided by the inventor or joint inventor), § 2164.02 (the existence of working examples) and § 2164.06 (quantity of experimentation needed to make or use the invention based on the content of the disclosure).
	Based on a preponderance of the evidence presented herein, the conclusion that the inventor or joint inventor is insufficiently enabled for making and/or using (performing) a method for the treatment of Alzheimer’s disease,… or Down syndrome, which method comprises administering… a substituted [1,2,4]triazolo[1,5-a]azepine of the formula I, is clearly justified.
	The examiner suggests replacing the existing recitation with the following recitation(s), to overcome this rejection:
14.	A method for inhibiting amyloid beta secretion in a subject in need thereof, wherein the method comprises administering to the subject an effective amount of a compound according to claim 1, or a pharmaceutically acceptable acid addition salt or stereoisomer thereof.

16.	The method of claim 14, wherein the subject has a disease selected from the group consisting of Alzheimer’s disease, cerebral amyloid angiopathy, dementia pugilistica, Down syndrome, hereditary cerebral hemorrhage with amyloidosis-Dutch type, and multi-infarct dementia.

Claim Rejections - 35 U.S.C. § 112(b)
	The following is a quotation of the second paragraph of 35 U.S.C. § 112:
(b) CONCLUSION.  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or joint inventor regards as the invention.

	Claims 1, 2, 4, 5 and 8-15 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that a broad limitation together with a narrow limitation that falls within the broad limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).
	Similarly, the inventor or joint inventor should further note that claims 1, 2, 4 and 5 independently recite the broad limitation stereoisomer, and the claims also independently recite optical isomer and enantiomer, respectively, which are the narrower statements of the limitation.
	Likewise, the inventor or joint inventor should further note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), pertaining to where broad language is followed by such as and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and consequently, not required, or (b) a required feature of the claim.
	Moreover, the inventor or joint inventor should further note the explanation given by the Board of Patent Appeals and Interferences in the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).
	The examiner suggests amending the claims, as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claim 6 is rejected under 35 U.S.C. § 112(b) as being incomplete for omitting an essential procedural step, such omission resulting in an indefinite process.  See MPEP § 2172.01.
	The inventor or joint inventor should note that the omitted essential procedural step in the process for preparing a substituted [1,2,4]triazolo[1,5-a]azepine of the formula I, or a pharma-ceutically acceptable acid addition salt thereof, as recited in claim 6, is the manipulative step which results in the preparation of a pharmaceutically acceptable acid addition salt of a substituted [1,2,4]triazolo[1,5-a]azepine of the formula I.  The claim fails to explicitly recite a manipulative step which results in the preparation of a pharmaceutically acceptable acid addition salt of a substituted [1,2,4]triazolo[1,5-a]azepine of the formula I.  Similarly, the specification fails to provide an adequate standard for ascertaining the requisite degree of a manipulative step which results in the preparation of a pharmaceutically acceptable acid addition salt of a substituted [1,2,4]triazolo[1,5-a]azepine of the formula I.  Consequently, one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the process for preparing a substituted [1,2,4]triazolo[1,5-a]azepine of the formula I, or a pharmaceutically acceptable acid addition salt thereof, as recited in claim 6, since the essential manipulative step which results in the preparation of a pharmaceutically acceptable acid addition salt of a substituted [1,2,4]triazolo[1,5-a]azepine of the formula I, is omitted.
	Moreover, the inventor or joint inventor should further note that [A] claim which omits matter disclosed to be essential to the invention, as described in the specification or in other statements of record, may also be rejected under 35 U.S.C. § 112(a) as not enabling.  {See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976); and MPEP § 2164.08(c)}.
	The examiner suggests amending the claim, as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claim 6 is further rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 6 recites the limitation, A process for preparing a compound of formula I as defined in… claim 1,… and , if desired, converting the compounds obtained into pharmaceutically acceptable acid addition salts.  There is insufficient antecedent basis, in claim 1, for this limitation, with respect to the process for preparing a substituted [1,2,4]triazolo[1,5-a]azepine of the formula I.  According to claim 1, or a pharma-ceutically active acid addition salt thereof is recited, with respect to the process for preparing a substituted [1,2,4]triazolo[1,5-a]azepine of the formula I.
	The examiner suggests amending the claim, as stated in the section above entitled Claim Objections, to overcome this section of the rejection.
	Moreover, the inventor or joint inventor should further note that claim 6 also recites the limitations, formula 7, formula 8, and formula 14, where n, 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
, and/or R, respectively, are indefinite, resulting in an incomplete valence.  Claims are unduly speculative where they define only a portion of a substituted [1,2,4]triazolo[1,5-a]azepine of the formula 7, substituted imidazole of the formula 8, and/or substituted imidazoles of the formula 14, respectively.  Consequently, since incomplete valences are not permitted in the structure of the substituted [1,2,4]triazolo[1,5-a]azepines of the formula 7, substituted imidazole of the formula 8, and/or substituted imidazoles of the formula 14, respectively, an essential portion of the substituted [1,2,4]triazolo[1,5-a]-azepines of the formula 7, substituted imidazole of the formula 8, and/or substituted imidazoles of the formula 14, respectively, is indefinite and one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the substituted [1,2,4]triazolo[1,5-a]azepines of the formula 7, substituted imidazole of the formula 8, and/or substituted imidazoles of the formula 14, respectively.  {See Ex parte Pedlow and Miner, 90 USPQ 395 (Bd. Pat. App. & Int. 1951)}.
	The examiner suggests amending the claim, as stated in the section above entitled Claim Objections, to overcome this section of the rejection.

	Claims 10 and 15 are further rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 10 recites the limitation, The use of a compound in any one of claims 1-5 for the manufacture of medicaments for the treatment of Alzheimer’s disease,… or Down’s syndrome, in lines 1-4 of the claim.
	Similarly, the inventor or joint inventor should further note that since the claim fails to set forth any steps involved in the process, it is unclear what process the inventor or joint inventor is intending to encompass.
	Likewise, the inventor or joint inventor should further note that a claim is indefinite where it merely recites a use without any active, positive steps delimiting how the recited use is actually practiced.  See Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986).
	Moreover, the inventor or joint inventor should further note that [C]laims which depend from indefinite claims are also indefinite.  {See Ex parte Cordova, 10 USPQ 2d 1949, 1952 (PTO Bd. App. 1989)}.
	The examiner suggests cancelling the claims, to overcome this rejection.

	Claims 11 and 15 are further rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 11 recites the limitation, A compound according to any one of claims 1-5 for use as therapeutically active substance, in lines 1-2 of the claim.
	Similarly, the inventor or joint inventor should further note that since the claim fails to set forth any steps involved in the process, it is unclear what process the inventor or joint inventor is intending to encompass.
	Likewise, the inventor or joint inventor should further note that a claim is indefinite where it merely recites a use without any active, positive steps delimiting how the recited use is actually practiced.  See Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986).
	Moreover, the inventor or joint inventor should further note that [C]laims which depend from indefinite claims are also indefinite.  {See Ex parte Cordova, 10 USPQ 2d 1949, 1952 (PTO Bd. App. 1989)}.
	The examiner suggests cancelling the claims, to overcome this rejection.

	Claims 12 and 15 are further rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 12 recites the limitation, The use of a compound in any one of claims 1-5 for the treatment of Alzheimer’s disease,… or Down’s syndrome, in lines 1-3 of the claim.
	Similarly, the inventor or joint inventor should further note that since the claim fails to set forth any steps involved in the process, it is unclear what process the inventor or joint inventor is intending to encompass.
	Likewise, the inventor or joint inventor should further note that a claim is indefinite where it merely recites a use without any active, positive steps delimiting how the recited use is actually practiced.  See Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986).
	Moreover, the inventor or joint inventor should further note that [C]laims which depend from indefinite claims are also indefinite.  {See Ex parte Cordova, 10 USPQ 2d 1949, 1952 (PTO Bd. App. 1989)}.
	The examiner suggests cancelling the claims, to overcome this rejection.

Claim Rejections - 35 U.S.C. § 112(d)
	The following is a quotation of the fourth paragraph of 35 U.S.C. § 112:
(d) REFERENCE IN DEPENDENT FORMS.  Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed.  A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


	Claim 9 is rejected under 35 U.S.C. § 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
	The inventor or joint inventor should note that claim 9 is rejected under 35 U.S.C. § 112(d) because the recitation of an intended use for a medicament must result in a further structural limitation in the medicament, in order to be further limiting.  In the instant dependent claim, the intent is to use the medicament containing one or more substituted [1,2,4]triazolo[1,5-a]azepines of the formula I, as recited in claim 8, for the treatment of Alzheimer’s disease,… or Down’s syndrome.  Consequently, since the intended use of the medicament containing one or more substituted [1,2,4]triazolo[1,5-a]azepines of the formula I, as recited in claim 8, for the treatment of Alzheimer’s disease,… or Down’s syndrome, fails to result in a further structural limitation to the medicament containing one or more substituted [1,2,4]triazolo[1,5-a]azepines of the formula I, as recited in claim 8, and/or fails to include all the limitations of the medicament containing one or more substituted [1,2,4]triazolo[1,5-a]azepines of the formula I, as recited in claim 8, it is not given patentable weight and thus, renders the instant dependent claim improperly dependent under 35 U.S.C. § 112(d).  {See MPEP § 2111.02; and 37 CFR 1.75(c)}.
	Similarly, the inventor or joint inventor should further note that the U.S. Court of Appeals for the Federal Circuit indicated that although the requirements of 35 U.S.C. § 112(d) are related to matters of form, non-compliance with 35 U.S.C. § 112(d) renders the claim unpatentable just as non-compliance with other subsections of 35 U.S.C. § 112 would.  {See Pfizer, Inc. v. Ranbaxy Labs., Ltd., 457 F.3d 1284, 1291-92 (Fed. Cir. 2006)}.
	Moreover, the inventor or joint inventor should further note that if a dependent claim does not comply with the requirements of 35 U.S.C. § 112(d) the dependent claim should be rejected under 35 U.S.C. § 112(d) as unpatentable rather than objecting to the claim.  {See also MPEP § 608.01(n), Section III, Infringement Test for dependent claims}.
	The examiner suggests the inventor or joint inventor (1) cancel the dependent claim, (2) amend the dependent claim to place the dependent claim in proper dependent form, (3) rewrite the dependent claim in independent form, or (4) present a sufficient showing that the dependent claim complies with the statutory requirements, to overcome this rejection.

	Claim 13 is rejected under 35 U.S.C. § 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
	The inventor or joint inventor should note that claim 13 is rejected under 35 U.S.C. § 112(d) because the recitation of an intended use for a compound must result in a further structural limitation in the compound, in order to be further limiting.  In the instant dependent claim, the intent is to use the substituted [1,2,4]triazolo[1,5-a]azepines of the formula I, as recited in any one of claims 1-5, for the treatment of Alzheimer’s disease,… or Down’s syndrome.  Consequently, since the intended use of the substituted [1,2,4]triazolo[1,5-a]azepines of the formula I, as recited in any one of claims 1-5, for the treatment of Alzheimer’s disease,… or Down’s syndrome, fails to result in a further structural limitation to the substituted [1,2,4]triazolo[1,5-a]azepines of the formula I, as recited in any one of claims 1-5, and/or fails to include all the limitations of the substituted [1,2,4]triazolo[1,5-a]azepines of the formula I, as recited in any one of claims 1-5, it is not given patentable weight and thus, renders the instant dependent claim improperly dependent under 35 U.S.C. § 112(d).  {See MPEP § 2111.02; and 37 CFR 1.75(c)}.
	Similarly, the inventor or joint inventor should further note that the U.S. Court of Appeals for the Federal Circuit indicated that although the requirements of 35 U.S.C. § 112(d) are related to matters of form, non-compliance with 35 U.S.C. § 112(d) renders the claim unpatentable just as non-compliance with other subsections of 35 U.S.C. § 112 would.  {See Pfizer, Inc. v. Ranbaxy Labs., Ltd., 457 F.3d 1284, 1291-92 (Fed. Cir. 2006)}.
	Moreover, the inventor or joint inventor should further note that if a dependent claim does not comply with the requirements of 35 U.S.C. § 112(d) the dependent claim should be rejected under 35 U.S.C. § 112(d) as unpatentable rather than objecting to the claim.  {See also MPEP § 608.01(n), Section III, Infringement Test for dependent claims}.
	The examiner suggests the inventor or joint inventor (1) cancel the dependent claim, (2) amend the dependent claim to place the dependent claim in proper dependent form, (3) rewrite the dependent claim in independent form, or (4) present a sufficient showing that the dependent claim complies with the statutory requirements, to overcome this rejection.

	Claim 15 is rejected under 35 U.S.C. § 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
	The inventor or joint inventor should note that claim 15 recites the limitation, The invention as hereinbefore described, in line 1 of the claim.
	Similarly, the inventor or joint inventor should further note that [S]ubject to U.S.C. § 112(e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed.
	Likewise, the inventor or joint inventor should further note that since The invention as hereinbefore described, fails to specify a further limitation to the substituted [1,2,4]triazolo[1,5-a]azepines of the formula I, as recited in claim 1, and/or fails to include all the limitations of the substituted [1,2,4]triazolo[1,5-a]azepines of the formula I, as recited in claim 1, the instant dependent claim is rendered improperly dependent under 35 U.S.C. § 112(d).
	Next, the inventor or joint inventor should further note that the U.S. Court of Appeals for the Federal Circuit indicated that although the requirements of 35 U.S.C. § 112(d) are related to matters of form, non-compliance with 35 U.S.C. § 112(d) renders the claim unpatentable just as non-compliance with other subsections of 35 U.S.C. § 112 would.  {See Pfizer, Inc. v. Ranbaxy Labs., Ltd., 457 F.3d 1284, 1291-92 (Fed. Cir. 2006)}.
	Moreover, the inventor or joint inventor should further note that if a dependent claim does not comply with the requirements of 35 U.S.C. § 112(d) the dependent claim should be rejected under 35 U.S.C. § 112(d) as unpatentable rather than objecting to the claim.  {See also MPEP § 608.01(n), Section III, Infringement Test for dependent claims}.
	The examiner suggests the inventor or joint inventor (1) cancel the dependent claim, (2) amend the dependent claim to place the dependent claim in proper dependent form, (3) rewrite the dependent claim in independent form, or (4) present a sufficient showing that the dependent claim complies with the statutory requirements, to overcome this rejection.

Allowable Subject Matter

	No claims are allowed.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624